Citation Nr: 0717934	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic anemia, 
including as secondary to service-connected infectious 
hepatitis.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected infectious 
hepatitis.

3.  Entitlement to service connection for osteoarthritis, 
including as secondary to service-connected infectious 
hepatitis.

4.  Entitlement to a compensable rating for infectious 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a March 2002 rating decision issued in 
April 2002 by the Montgomery, Alabama, regional office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for chronic anemia, 
hypertension and osteoarthritis claimed as secondary to 
service-connected infectious hepatitis and entitlement to a 
compensable rating for infectious hepatitis.  

In September 2006, the veteran testified at a Board hearing 
at the RO before the undersigned Acting Veterans Law Judge; a 
copy of the transcript is associated with the record. 


FINDINGS OF FACT

1.  Anemia was not demonstrated during service or within one 
year following service, and current anemia is not related to 
a disease or injury in service. 

2.  There is no competent evidence that infectious hepatitis, 
or other disease or injury in service, caused or permanently 
worsened the veteran's chronic anemia.

3.  Hypertension was not demonstrated during service or 
within one year following service, and current hypertension 
is not related to a disease or injury in service.

4.  There is no competent evidence that infectious hepatitis, 
or other disease or injury in service, caused or permanently 
worsened the veteran's hypertension. 

5.  Osteoarthritis was not demonstrated during service or 
within one year following service, and current osteoarthritis 
is not related to a disease or injury in service.

6.  There is no competent evidence that infectious hepatitis, 
or other disease or injury in service, caused or permanently 
worsened the veteran's osteoarthritis. 

7.  The veteran's infectious hepatitis A is resolved and 
asymptomatic without symptoms associated with liver damage or 
hepatitis infection.


CONCLUSIONS OF LAW

1.  Anemia was not incurred or aggravated in service; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Chronic anemia is not proximately due to or the result of 
his service-connected infectious hepatitis.  38 C.F.R. § 
3.310(a) (2006). 

3.  Hypertension was not incurred or aggravated in service; 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Hypertension is not proximately due to or the result of 
his service-connected infectious hepatitis.  38 C.F.R. § 
3.310(a) (2006). 

5.  Osteoarthritis was not incurred or aggravated in service; 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  Osteoarthritis is not proximately due to or the result of 
his service-connected infectious hepatitis.  38 C.F.R. § 
3.310(a) (2006). 

7.  The criteria for a compensable disability rating for 
infectious hepatitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7345 (2000, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the U. S. Court of Appeals for Veterans Claims 
(Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the veteran was provided with VCAA notice 
letters in July 2001, November 2003, and March 2006.  The 
first two letters each told the veteran what evidence was 
needed to substantiate a claim for service connection.  The 
second and third letters also informed the veteran of what 
evidence was needed to substantiate an increased rating 
claim.  The veteran was also informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  The November 2003 and March 2006 letter notified 
the veteran that he should send any relevant evidence in his 
possession that pertains to his claims.  In addition, the 
March 2006 letter gave notice to the veteran regarding the 
degree of disability and effective dates.  

As portions of the required notice came after the initial 
adjudication of the claims, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the veteran's claim was readjudicated by the RO in March 
2006 and the veteran provided testimony in September 2006.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In regards to the veteran's claims for service connection and 
an increased rating, the Board notes that they will be 
denied.  Therefore, as no effective date will be assigned, 
the failure to provide the veteran with this information 
prior to adjudication cannot possibly result in any harm to 
his claims.  The denial of his claims also means that a 
percentage rating will not be assigned, therefore that 
element of Dingess notice is not implicated in this case.  
38 U.S.C.A. § 1311 (West 2002 & Supp. 2006).  Thus, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Board further finds that the duty to assist the veteran 
in the development of his claims has been met.  All service 
medical records have been obtained, as have all post-service 
medical records identified by the veteran.  In addition, the 
veteran has been afforded VA examinations and medical 
opinions were obtained.  There is no indication that any 
further development would be of any assistance to the 
veteran.  Therefore, the Board will proceed with the 
consideration of his claims. 

Service Connection

The veteran contends that he has developed chronic anemia, 
hypertension and osteoarthritis as a result of his service-
connected hepatitis.  He argues that a VA doctor told him 
that his chronic anemia and osteoarthritis were due to vein 
disease, which he believes to be evidence of a relationship. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as primary anemia, arthritis and 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of hypertension during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
using the word "chronic".  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); see also 71 Fed. Reg. 52, 744-
47 (Sept. 17, 2006) (codified at 38 C.F.R. § 3.310).

The veteran's service medical records show that on medical 
examinations from February 1966 (pre-induction examination) 
to December 1967 systolic blood pressure readings ranged from 
100 to 144, and diastolic pressure ranged from 70 to 120.  
Prior to the veteran's transfer for infectious hepatitis from 
the hospital at Landstuhl in Germany to the hospital at Fort 
Gordon, Georgia, multiple blood pressure readings (24) were 
taken on July 27, 1967, which account for the highest number 
of readings.  But subsequent blood pressure readings were 
118/84 on admission at Fort Gordon and 114/76 on the 
veteran's separation examination in December 1967.  He was 
never diagnosed with anemia, hypertension or osteoarthritis 
during service.  

On VA medical examination in March 1968, within one year of 
service, his blood pressure was 118/84.  The clinical 
findings on examination of the veteran were essentially 
normal, except that he was noted to be heavily obese and to 
have symptoms and manifestations of conversion reaction.  
There are no other medical records indicating what the 
veteran's blood pressure was during the year following 
service.

Over several years after service, the veteran received 
medical treatment at private medical facilities and the 
Montgomery VA medical center (VAMC).  VA outpatient treatment 
notes show the first diagnosis of anemia and degenerative 
joint disease (osteoarthritis) in July 1998, but the veteran 
was negative for a diagnosis of hypertension at that time.  
He was later diagnosed with hypertension in October 1998 and 
started on medication for control.  At the same time, his 
anemia was noted to be mild.  Subsequent private and VA 
treatment notes reflect the continuation of medications for 
hypertension.  At an August 1999 examination, there was no 
evidence of malnutrition on clinical examination.  His 
general appearance was good.  The examiner added that the 
veteran had a history of arthritis, which had previously been 
treated.  In January 2000, the veteran's anemia was again 
noted to be mild.  In May 2000, the veteran's laboratory 
tests and hemoccults were unremarkable and the VA physician 
noted that the veteran's anemia was very mild.

A private hospital discharge report, dated from January 30, 
2002 to February 1, 2002, reflects a past history of 
degenerative osteoarthritis of the entire spine and 
osteoarthritis of the upper and lower extremities on 
examination.  

On VA examination in December 2002, the veteran did have 
epigastric and right upper quadrant (RUQ) tenderness; 
otherwise his examination was unremarkable.  The impression 
included chronic anemia with normal iron studies and a 
history of peptic ulcer disease with epigastric tenderness on 
examination.  The examiner opined that the veteran's chronic 
anemia, hypertension and osteoarthritis are not related to 
the "hepatitis," noting that liver function tests were 
normal and no diagnosis of hepatitis in VA medical records.

The September 2004 VA examiner noted that the veteran had 
chronic anemia and that it is not likely that his anemia is 
related to the past episode of jaundice in 1967, adding that 
the veteran is not on any dietary restrictions or medications 
related to his "hepatitis" and that there is no current 
diagnosis of hepatitis.  

During his testimony in September 2006, the veteran stated 
that a VA doctor, C. S., told him that his anemia, 
hypertension and arthritis are due to his hepatitis.  He 
added that she said a vein disease caused it.  The veteran 
claimed that he was diagnosed with anemia about six years 
ago, but had had it for years; and that he was first 
diagnosed with hypertension about ten years ago. 

Analysis

Although the veteran was shown to have elevated blood 
pressure readings on one day, July 27, 1967, while 
hospitalized for infectious hepatitis in service, these 
readings occurred amidst many normal readings the same day.  
Hence, there were not sufficient findings to identify 
hypertension in service.  38 C.F.R. § 3.303(b).  There is no 
evidence of chronic anemia, elevated blood pressure or 
hypertension, or osteoarthritis for years after service, and 
no competent evidence directly relating post-service any of 
these disorders to disease or injury in service.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  
Accordingly, the evidence is against the grant of service 
connection on a direct or presumptive basis.

The December 2002 VA examiner opined that the veteran's 
chronic anemia, hypertension and osteoarthritis are not 
related to the veteran's "hepatitis," noting that liver 
function tests were normal and there was no diagnosis of 
hepatitis in VA records.  The September 2004 examiner also 
explained that the veteran did not have "hepatitis" and 
that it was unlikely that his chronic anemia is related to 
the past episode of jaundice in 1967, adding that the veteran 
is not on any dietary restrictions or medications related to 
his "hepatitis" and there is no current diagnosis of 
hepatitis.  Thus, the veteran's chronic anemia, hypertension 
and osteoarthritis were not caused or aggravated by the 
service-connected infectious hepatitis.  These are the only 
competent medical opinions that address these three 
disabilities.  

The Board notes the veteran is convinced that his hepatitis 
caused his chronic anemia, hypertension and osteoarthritis.  
He testified that a VA doctor, C. S., told him that they were 
all related to his hepatitis and then added that she told him 
it was due to the collapse of his veins.  The veteran's 
assertions about what he was told by a treating physician are 
too remote and attenuated to constitute medical evidence that 
would support his claims.  See Robinnette v. Brown, 8 Vet. 
App. 69 (1995).  In this regard, the Board notes that 
hepatitis is a disorder of the digestive system, not the 
vascular system, and that a January 1968 liver biopsy 
revealed that the veteran no longer had hepatitis and there 
was no liver damage.  Although VA treatment records confirm 
that the identified VA doctor had diagnosed him with chronic 
anemia, hypertension, and low back pain, there is nothing in 
the record showing that she addressed the cause of the 
disabilities in question or linked them to his hepatitis.  
Since neither the veteran nor his representative have medical 
training, they are not competent to provide a probative 
opinion on a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent medical evidence or opinion that 
the veteran's asymptomatic hepatitis led to his chronic 
anemia, hypertension, or osteoarthritis, the preponderance of 
the evidence is against service connection for these 
disorders on a secondary basis.  As the weight of the 
evidence is against his claims, reasonable doubt does not 
arise and the claims are denied.  38 U.S.C.A. § 5107(b) (West 
2002).

Increased Rating for Infectious Hepatitis

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 4.1.  In 
addition, the entire history of the veteran's disability is 
also considered.  Consideration must be given to the ability 
of the veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10.  If there is a question as to 
which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records show that the veteran was 
hospitalized from May 1967 to February 1968 and received 
treatment for infectious hepatitis.  A January 1968 liver 
biopsy revealed no significant pathology and showed complete 
clearing of the hepatocellular damage noted on previous 
biopsy.  Residuals of infectious hepatitis were not shown on 
VA examination in March 1968.  Subsequently, in an October 
1968 rating decision, service connection was established for 
infectious hepatitis and an initial noncompensable rating was 
assigned, effective February 10, 1968.  This rating has 
remained unchanged, as later VA medical records failed to 
show treatment for infectious hepatitis and liver function 
tests were normal. 

At an August 1999 VA examination, there was no evidence of 
malnutrition, jaundice, bleeding, fever, skin conditions or 
any other complications of hepatitis on examination.  The 
diagnosis was infectious hepatitis-B 1967, presently stable.  
After a review of the veteran's medical records, the examiner 
added an addendum, noting that, on October 28, 1998, 
hepatitis-C-AB and hepatitis-B SAG and AB were not detected.  
The diagnoses noted liver function tests were normal and 
history of hepatitis, unsure of etiology.

The report of a December 2002 VA examination shows liver 
function tests and urinalysis were normal.  An ultrasound 
revealed the liver to be slightly enlarged, nonspecific, but 
otherwise normal.  The veteran had dark colored urine and 
epigastric and RUQ tenderness; otherwise his examination was 
normal.  The impression was chronic anemia with normal iron 
studies and history of peptic ulcer disease with epigastric 
tenderness on examination.  The examiner opined that the 
veteran's chronic anemia, hypertension and osteoarthritis 
were not related to the veteran's "hepatitis."  The 
examiner noted that VA treatment records showed a history of 
hepatitis but no antibodies for either hepatitis B or C.  The 
examiner suspected that the veteran may have been treated for 
hepatitis A even though he had no antibodies for hepatitis A 
either.

At a September 2004 VA examination, the veteran denied any 
weight loss, dark urine, hematemesis, white stools or change 
in his stools.  He reported fatigue and weakness and problems 
with episodic fever and chills (five or six per year), 
vomiting episodes with associated nausea (eight to ten time 
per month), and melenic stools at least once a month.  The 
veteran denied any episode of jaundice since his discharge 
from service.  The examiner noted that an October 2003 
computed tomography (CT) scan of the abdomen revealed 
calcified coronary artery and a small hiatal hernia.  The 
liver, gallbladder, spleen, pancreas, adrenal glands, and 
kidneys were within normal limits.  Arteriosclerotic 
calcified distal abdominal aorta and no adenopathy or 
constipation was noted.  On examination, the veteran's 
abdomen was slightly distended, but bowel sounds were 
positive in all four quadrants.  He had tenderness to the 
RUQ.  No rebound was noted.  Liver function tests were within 
normal limits and hepatitis profile was negative.  Upper 
gastrointestinal series (upper GI) revealed a hiatal hernia 
with esophageal reflux.  The impression included: Hepatitis A 
with nil impairment; anemia of chronic disease, and 
gastroesophageal reflux disease (GERD).  The examiner added 
that it is likely the veteran developed Hepatitis A while 
stationed in Germany.  But it is not likely that the 
veteran's anemia is related to his past episode of jaundice 
in 1967.  The veteran is not on any dietary restriction or 
medications related to his "hepatitis."  No formal 
diagnosis of hepatitis is noted in VA medical records.
 
Private treatment records reflect a history of nausea, 
vomiting and RUQ pain.  In November 2002, the veteran's liver 
appeared to be grossly unremarkable with no focal liver 
lesions noted.  In March 2003, the veteran was seen following 
an upper endoscopy and colonoscopy for complaints of GI 
bleeding.  The assessment was GERD and history of hepatitis.  
Liver function tests were all within normal limits and there 
was no evidence of liver dysfunction.  

VA medical records show that the veteran was seen for 
intermittent pain in the lower ribcage with fever and chills 
in September 2003.  On examination, his abdomen was soft.  
Mild right lower quadrant tenderness was noted without 
guarding or rigidity.  The assessment was liver within normal 
limits.  An October 2005 ultrasound of the abdomen/pelvis 
showed the veteran's liver was within normal limits.  

In testimony and various statements, the veteran has alleged 
that he has gas, fatigue, diarrhea, and abdominal pain due to 
hepatitis.  However, he admitted that he was to have 
gallbladder surgery.

Analysis

As noted above, the veteran's infectious hepatitis is rated 
as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 
7345, pertaining to chronic liver disease without cirrhosis 
(including hepatitis A).

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. 
§ 4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Prior to the effective date of 
the new regulations, the veteran's claim for an increased 
rating may only be evaluated under the older criteria. 38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000.

Prior to July 2, 2001, Diagnostic Code 7345 provided that 
healed, nonsymptomatic hepatitis was rated zero percent 
disabling.  A 10 percent rating was assigned for hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance.  For minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating was assigned.  A 60 percent 
rating was assigned for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent rating was assigned for 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  38 
C.F.R. § 4.114, Diagnostic Code 7345 (2000).

The revised Diagnostic Code 7345 provides that nonsymptomatic 
liver disease is rated zero percent disabling.  A 10 percent 
rating is warranted for intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent rating is assigned for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period.  A 100 percent rating 
is assigned for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic 
Code 7345 (2006).

In this case, the veteran is not entitled to a compensable 
disability rating for infectious hepatitis under either the 
former or revised (current) rating criteria.  Private and VA 
medical records show no current diagnosis of hepatitis and 
liver function tests have been normal.  Moreover, the 
veteran's various complaints have been attributed to 
nonservice-connected disorders including GERD, a hiatal 
hernia, gall stones, obesity, and coronary artery disease.  
Since the veteran's discharge from service, he has not had 
any episodes of jaundice, antibody tests for hepatitis have 
been negative, and liver functions tests have been within 
normal limits.  All VA examiners have found that the 
veteran's hepatitis had resolved and was asymptomatic.  

Thus, in the absence of medical evidence that the veteran's 
infectious hepatitis has been symptomatic for at least one 
week during any 12-month period since his discharge from 
service, the preponderance of the evidence is against the 
claim for an increased disability rating and it must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.114, Diagnostic 
Code 7345.


ORDER

Service connection for chronic anemia, including as secondary 
to service-connected infectious hepatitis, is denied.

Service connection for hypertension, including as secondary 
to service-connected infectious hepatitis, is denied.

Service connection for osteoarthritis, including as secondary 
to service-connected infectious hepatitis, is denied.

A compensable disability rating for infectious hepatitis is 
denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


